EXHIBIT 10.18
 

[header1.jpg]

PacificNet Inc. (Nasdaq:PACT)

US Office: 860 Blue Gentian Road, Suite 360, Eagan, MN 55121, USA. Tel. +1 (651)
209-3100 Fax. +1 (651) 209-3103
HK Office: Unit 1702, ChinaChem Century Tower, 178 Gloucester Road, Wanchai,
Hong Kong.  Tel: (852) 28762900 Fax: (852) 2793 0689
 
PACIFICNET INC. EXECUTIVE EMPLOYMENT CONTRACT


THIS EMPLOYMENT CONTRACT (“CONTRACT”) is made as of the 30th day of December,
2002, by and between PacificNet Inc., a company registered in the State of
Delaware, USA, with its primary office located at 860 Blue Gentian Road, Suite
360, Eagan, MN 55121-1575, USA (“PacificNet” or “Company”); and Mr. Tony I Tong.
(“Executive”).


WHEREAS, PacificNet desires to employ Executive, and Executive is willing to
accept such employment upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and of the agreements
hereinafter contained, the parties agree as follows:


1. Position and Duties. The Company hereby affirms its employment of Executive
as its Chief Executive Officer, to perform the duties and functions as are
specified by the Company’s Articals of Incorporation and ByLaws, under the
authority of the Board of Directors as selected and approved by the majority of
the shareholders.
 
In addition to performing the duties and exercising the powers in connection
with the business of the Company which the Board of Directors may from time to
time assign to the Executive, the Executive shall further exercise the power and
the business of any associated and/or subsidiary companies of the Company and/or
the parent company of the Company, PacificNet Inc., 860 Blue Gentian Road, Suite
360, Eagan, MN 55121-1575, USA, as may be requested by the Board of Directors
from time to time.
 
Executive hereby accepts such continued employment and, during the Employment
Term shall perform his duties (as set forth herein) in a diligent, trustworthy,
loyal, businesslike and efficient manner, all for the purpose of advancing the
business of the Company and increase shareholder value.


2. Term. The commencement date of this employment CONTRACT is April 1, 2002, and
shall continue on for a term of three (3) years, or until he resigns or is
terminated in accordance with Section 5 of this CONTRACT.


3. Compensation. As compensation for his services, Executive shall receive the
following compensation, expense reimbursement and other benefits:



a.              
Base Salary. For all services rendered by Executive pursuant to this CONTRACT,
the Company shall pay Executive an annual salary of US$160,000, out of which
US$100,000 is payable in Cash and US$60,000 is payable in freely tradable and
fully registered PACT Shares (the number of PACT Shares to be issued each month
is based on the average price of PACT shares during the month). Such annual
salary shall be paid once per month in equal installments and shall be subject
to such periodic cost of living and/or merit increases as PacificNet’s Board of
Directors in its discretion as it may deem appropriate.




b.            
Performance Cash Bonuses. Executive shall be entitled to a quarterly performance
bonus as defined in Appendix 1, (payable in Cash, stock options, or free trading
PACT shares).




c.            
Quarterly Stock Options. Executive shall be entitled to quarterly stock options
grant as defined in Appendix 1; the Company’s Compensation Committee may elect
to grant more for any quarter.




d.            
Housing Allowance.  Executive shall be entitled to US$2,500 per month as
accommodation allowance.




e.            
Allowances for Automobile and Tax Preparation Services. Executive shall be
entitled to an Automobile Allowance of US$500 per month and US$2000 per year for
Tax Preparation expenses.




f.            
Reimbursement of Expenses. Executive shall be reimbursed, upon submission of
appropriate vouchers and supporting documentation, for all travel, entertainment
and other out-of-pocket expenses incurred by Executive in the performance of his
duties hereunder.




g.           
Medical and Life Insurance Coverage. Executive and his immediate family shall be
entitled to medical, dental, out-patient, hospitalization, health and life
insurance coverage. The Company also agrees to provide Executive with a term
life insurance policy. The amount of such policy shall be determined by the
Company in its sole discretion, provided that such policy shall provide benefits
in an amount at least equal to US$1,000,000. The Company’s Board of Directors
may from time to time grant Executive further benefits.

 

--------------------------------------------------------------------------------


 

h.           
Relocation and Moving Allowances.  If relocation is needed, Executive shall be
compensated for all the necessary moving and relocation expenses, visa fees,
regular family visit travel expenses, and children’s education and school
expenses as a result of the move or relocation.




i.            
Annual Leave. Executive shall be entitled to paid annual vacation of thirty (30)
days. Any unused vacation in a particular year may be carried over into the
following year.

 
4. Other Terms of Employment. All other conditions of employment will be in
accordance with the terms and conditions outlined in the Company's Conditions of
Employment Handbook.


5. Termination.



a.           
Termination Upon Notice. Executive’s employment by PacificNet may be terminated
at the discretion of either the Board of Directors of the Company or Executive
by means of written notice given to the other at least 90 days prior to the
effective date of such termination. Executive’s employment shall terminate
immediately in the event of Executive’s death or “Disability” (as defined
below).




b.          
Severance Pay. In the event Executive’s employment by PacificNet is terminated
by PacificNet for reasons that do not constitute “Cause” (as defined below)
then:

 

(i)          
PacificNet shall continue to pay Executive his base salary (in cash, stock and
options, and on the same dates as would have been paid had he remained an
employee) at the same rate (combined base rate and annual bonus rate per pay
period as was in effect at the time of termination for a period of six (6)
months after the date of termination. The severance period shall increase to
twelve (12) months in the event of a Change in control of the Company.

 
‘Change in Control’ shall mean (1) the consummation of a merger or consolidation
of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; or (2) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (3) the consummation of
transactions that result in more than 50% of the combined voting power or
beneficial interests of the Company’s securities being owned by persons who are
current stockholders of the Company. A transaction shall not constitute a Change
of Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction."
 

(ii)       
Those options to purchase shares in PacificNet which have been granted to
Executive by PacificNet, and which would have (but for such termination) vested
and become exercisable at the next vesting date following such termination,
shall become vested as of the date of termination and (together with any options
which have already vested) shall be exercisable for a period of up to 5 years
after the date of termination, at which time any unexercised options shall
terminate.

 

(iii)      
PacificNet shall provide medical, dental, and life insurance benefits for a
period of 12 months after termination.

 

c.           
“Cause” Defined. For purposes of this CONTRACT, “Cause” means: (i) a material
violation of a specific written resolution by the majority of the Board of
Directors; (ii) gross negligence or willful misconduct by Executive as to a
matter which is material to PacificNet. No termination shall be for “Cause”
under clauses (i) or (ii) above unless Executive shall have first received
written notice from the Company’s Board of Directors advising Executive of the
act or omission that constitutes Cause and, if such act or omission is capable
of cure, has continued uncured for 60 days or such longer period for cure as is
specified in PacificNet’s notice identifying such act or omission.




d.           
“Disability” Defined. For purposes of this CONTRACT, “Disability” means that
Executive shall have failed, because of illness or incapacity, to render
services of the character contemplated by this CONTRACT for a period of three
consecutive months and on the date of determination continues to be so disabled.
The existence or nonexistence of disability shall be determined in good faith by
the Board of Directors after notice in writing given to Executive at least 30
days prior to such determination. During such 30-day period, Executive shall be
permitted to make a presentation to the Board of Directors for its
consideration.

 

--------------------------------------------------------------------------------


 

e.             
Surrender of Records and Property. Upon termination of his employment with
PacificNet, Executive shall deliver promptly to PacificNet all records,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof, which are the property of PacificNet.



6. General Provisions.
 

a.         
Successors; Assignment. This CONTRACT shall be binding upon and inure to the
benefit of PacificNet and its respective successors and assigns, and any entity
which purchases all or substantially all of the business assets of PacificNet,
and any such other entity shall be deemed “PacificNet” hereunder. PacificNet has
the right to assign payment of the compensation amount to one of its overseas
operating subsidiaries according to the location and service provided by
Executive. Company agrees that Executive shall have to right to assign the
compensation and terms of this CONTRACT to a consulting company designated by
Executive. This CONTRACT shall be binding upon and inure to the benefit of
Executive and its respective successors and assignees.

   

b.              
Entire Agreement; Modifications. This CONTRACT constitutes the entire agreement
between the parties respecting the subject matter hereof, and supersedes all
prior negotiations agreements with respect thereto, whether written or oral. No
provision of this CONTRACT may be modified or waived except by a written
agreement signed by the parties hereto.

   

c.            
Obligations and Benefits. The obligations and benefits set forth in this
CONTRACT shall be binding and inure to the benefit of the respective parties
hereto and their personal representatives, successors and permitted assigns.

   

d.            
Governing law. This CONTRACT shall in all respects be interpreted, construed and
governed by and in accordance with the laws of Minnesota, USA and the parties
hereby submit to the non-exclusive jurisdiction of the Minnesota, USA courts.

   

e.            
Severability. If any portion or portions of this CONTRACT shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid and enforceable.

   

f.             
Counterparts. This CONTRACT may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same CONTRACT.



7. Non-Disclosure Agreement. Executive acknowledges the interest of the Company
in maintaining the confidentiality of information related to its business and
shall not at any time during the Employment Term or thereafter, regardless of
the reason for or circumstances of termination of employment, directly or
indirectly, reveal or cause to be revealed to any person or entity the
production processes, inventions, trade secrets, customers lists or other
confidential business information obtained by him as a result of his employment
or relationship with the Company, except when authorized in writing to do so by
the Board of Directors of the Company; provided, however, that the parties
acknowledge that it is not the intent of this section to include within its
subject matter (i) information not proprietary to the Company, or (ii)
information which is in the public domain.


8. Notices. All notices and other communications under this CONTRACT will be
sufficient if written and sent by registered or certified mail, return receipt
requested, in the case of Executive, to his residence as shown on the Company’s
records, and in the case of the Company, to its registered office.


In Witness Whereof, this CONTRACT has been executed as of the date first written
above.


EXECUTIVE:


/s/ Tony I. Tong                                         
Tony I. Tong



 
Approval by the Board of Directors of PacificNet Inc. Date of Approval:
 December 30, 2002




Signed by:  /s/ Yue (Justin)
Tang                                                                          
Yue (Justin) Tang, Chairman of the Compensation Committee
 

--------------------------------------------------------------------------------


 
PACIFICNET INC. EXECUTIVE EMPLOYMENT CONTRACT
 
Appendix 1: Quarterly Performance Cash Bonus and Stock Options Bonus Schedule


1. Quarterly Performance Cash Bonus


Year 2002 and 2003


GAAP loss/profit for the quarter
Cash bonus
GAAP loss
US$0
GAAP net profit greater than US$0 but less than US$100,000
3% of net profit
GAAP net profit greater than US$100,000 but less than US$250,000
4% of net profit
GAAP net profit greater than US$250,000 but less than US$500,000
5% of net profit
GAAP net profit greater than US$500,000 but less than US$1,000,000
6% of net profit
GAAP net profit greater than US$1,000,000
7% of net profit



Year 2004 - to be determined in January 2004.
Year 2005 - to be determined in January 2005.


2. Quarterly Stock Options Bonus


Year 2002 and 2003 


Exercise Price of Options: US$0.20 per share, and will be exercisable on a 1-1
basis with the stock. Options will be granted on quarterly basis within 10 days
of the release of each Quarterly Financial Report, and exercisable immediately
after the grant. Other terms will be consistent with the Company’s Stock Option
Plan.


Average PACT share price during each quarter (US$)
Number of Options*
Less than 0.10
0
0.101 - 0.20
100,000
0.201 - 0.40
200,000
0.401 - 0.60
300,000
0.601 - 0.80
400,000
0.801 - 1.00
500,000
1.001 - 2.00
600,000
Greater than 2.00
1,000,000

*Calculated on a pre-split adjusted basis. For example a 5-1 reverse split will
decrease the number options by 80%.


Year 2004 - to be determined in January 2004.
Year 2005 - to be determined in January 2005.



--------------------------------------------------------------------------------



Amendment 1 -- Dated: 10th day of April, 2003


PACIFICNET INC. EXECUTIVE EMPLOYMENT CONTRACT - AMENDMENT 1


THIS EMPLOYMENT CONTRACT (“CONTRACT”) Amendment 1 is made as of the 10th day of
April, 2003, by and between PacificNet Inc., a company registered in the State
of Delaware, USA, with its primary office located at 860 Blue Gentian Road,
Suite 360, Eagan, MN 55121-1575, USA (“PacificNet” or “Company”);
and Mr. Tony I Tong. (“Executive”).


Background
In order to conserve the cash position of PacificNet and reduce the Company’s
net cash out-flow, both parties, PacificNet (“Company”) and Tony Tong
(“Executive”), agree to the following amendments to the original Employment
Contract dated December 30, 2002.


List of amendments:
A1-1.
Clause 3a, Base Salary, is amended to:
Beginning in May 1, 2003, Executive’s Base Salary Cash Component of US$100,000
annually will be substituted with the Exercise Price payment of Executive’s
Stock Options of the equivalent amount.


A1-2.
Clause 3b, Performance Cash Bonuses, is amended to:
Beginning in May 1, 2003, Executive’s Performance Cash Bonuses will be
substituted with the Exercise Price payment of Executive’s Stock Options of the
equivalent amount.


A1-3.
Term of Amendment:
The above temporary amendments will be valid for 12 months: beginning in May 1,
2003 and ending in March 31, 2004. After March 31, 2004, all the original terms
of this Employment Contract shall resume valid.


This CONTRACT AMENDMENT shall be binding upon and inure to the benefit of
PacificNet and its respective successors and assigns, and any entity which
purchases all or substantially all of the business assets of PacificNet, and any
such other entity shall be deemed “PacificNet” hereunder. PacificNet agrees that
Executive shall have to right to assign the compensation and terms of this
CONTRACT and AMENDMENT to a consulting company designated by Executive.


In Witness Whereof, this CONTRACT AMENDMENT has been executed as of the date
written above.


EXECUTIVE:

/s/ Tony I. Tong                                         
Tony I. Tong





Approval by the Board of Directors of PacificNet Inc. Date of Approval:  April
10, 2003


 
Signed by:  /s/ Yue (Justin)
Tang                                                                          
Yue (Justin) Tang, Chairman of the Compensation Committee


--------------------------------------------------------------------------------



Amendment 2 -- Dated: 14th day of May, 2003


PACIFICNET INC. EXECUTIVE EMPLOYMENT CONTRACT - AMENDMENT 2


THIS EMPLOYMENT CONTRACT (“CONTRACT”) Amendment 2 is made as of the 14th day of
May, 2003, by and between PacificNet Inc., a company registered in the State of
Delaware, USA, with its primary office located at 860 Blue Gentian Road, Suite
360, Eagan, MN 55121-1575, USA (“PacificNet” or “Company”);
and Mr. Tony I Tong. (“Executive”).


Background
In order to conserve the cash position of PacificNet and reduce the Company’s
net cash out-flow, both parties, PacificNet (“Company”) and Tony Tong
(“Executive”), agree to the following amendments to the original Employment
Contract dated December 30, 2002.


List of amendments:
A2-1.
Clause 3d, Housing Allowance, is amended to:
Beginning in May 1, 2003, Executive’s Housing Allowance will be suspended for
one year or until after the company has achieved 4 consecutive profitable
quarters.


A2-2.
Clause 3e, Allowances for Automobile and Tax Preparation Services, is amended
to:
Beginning in May 1, 2003, Executive’s Allowances for Automobile and Tax
Preparation Services will be suspended for one year or until after the company
has achieved 4 consecutive profitable quarters.


This CONTRACT AMENDMENT shall be binding upon and inure to the benefit of
PacificNet and its respective successors and assigns, and any entity which
purchases all or substantially all of the business assets of PacificNet, and any
such other entity shall be deemed “PacificNet” hereunder. PacificNet agrees that
Executive shall have to right to assign the compensation and terms of this
CONTRACT and AMENDMENT to a consulting company designated by Executive.


In Witness Whereof, this CONTRACT AMENDMENT has been executed as of the date
written above.


EXECUTIVE:


 
/s/ Tony I. Tong                                         
Tony I. Tong






Approval by the Board of Directors of PacificNet Inc. Date of Approval:  May 14,
2003




Signed by:  /s/ Yue (Justin)
Tang                                                                          
Yue (Justin) Tang, Chairman of the Compensation Committee